143 Ga. App. 47 (1977)
238 S.E.2d 128
TEAL
v.
THE STATE.
54157.
Court of Appeals of Georgia.
Submitted July 6, 1977.
Decided July 13, 1977.
Rehearing Denied July 22, 1977.
*48 Michael Clutter, Robert Eugene Smith, for appellant.
Hinson McAuliffe, Solicitor, Kenneth C. Pollock, Leonard W. Rhodes, Assistant Solicitors, for appellee.
WEBB, Judge.
The issues presented in this appeal from a conviction for the violation of Code Ann. § 26-2101 are precisely those presented on an almost identical set of facts in Sewell v. State, 238 Ga. 495 (233 SE2d 187) (1977). The enumerations of error are verbatim to enumerations set forth by the same attorney.
Here Teal was arrested after selling at the Ponce de Leon Adult Bookstore a magazine entitled "Piece Meal," at which time and place a number of artificial sexual devices on display were seized.
We have viewed the exhibits sent to this court, and reviewed the transcript. The illustrations in the magazine could be described as suppurating sores, and the sexual devices are within the definition of § 26-2101 (c). There is no merit in any of the appellant's contentions.
Judgment affirmed. Deen, P. J., and Marshall, J., concur.